Citation Nr: 1531880	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to initial disability ratings for depressive disorder in excess of 50 percent prior to January 4, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran had active service from July 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island, which granted service connection for depressive disorder and assigned a 50 percent disability rating effective as of November 29, 2006.  In an August 2012 rating decision, the RO increased the Veteran's rating to 70 percent effective as of January 4, 2012.

In December 2011 and March 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to January 4, 2012, the symptoms of the Veteran's depressive disorder resulted in suicidal ideation, a depressed affect and mood, verbal threats to the life of another, psychomotor agitation, low energy, fatigue, concentration difficulties, paranoid ideation, suspicion, discontentment, irritability, tearfulness, and feelings of inadequacy, worthlessness, and hopelessness.

2.  As of January 4, 2012, the symptoms of the Veteran's depressive disorder resulted in depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, social isolation, emotional fragility, poor motivation, poor appetite, insomnia, fatigue, thoughts of death, constricted mood, intermittent anhedonia, and distrustfulness.

3.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected depressive disorder.

CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability evaluation, and no higher, for depressive disorder prior to January 4, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for an initial rating in excess of 70 percent for depressive disorder as of January 4, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for the claim of entitlement to higher initial ratings for depressive disorder.  Service connection for depressive disorder was granted in an August 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Thus, additional notice under the VCAA is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, as well as VA and private treatment records.

The Veteran was afforded VA compensation and pension examinations germane to his depressive disorder in June 2007, April 2009, January 2012, January 2013 (with February 2013 addendum), and April 2014, and has not alleged worsening thereafter.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluations of the disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The claim was remanded by the Board for additional development in December 2011 and March 2014.  There has been substantial compliance with the Board's remand directives, insofar as VA requested and obtained additional treatment records, and provided the Veteran with new examinations in January 2012, January 2013, and April 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran first sought service connection for his depressive disorder on November 29, 2006.  The RO issued a rating decision in August 2007 that granted his claim for service connection for depressive disorder and assigned a 50 percent rating, effective as of the date of the claim.  The Veteran filed a timely Notice of Disagreement in October 2007, and the RO issued a Statement of the Case in October 2008.  The Veteran filed a timely Substantive Appeal in November 2008.  The RO issued a new rating decision in August 2012 in which it increased the Veteran's disability rating for his depressive disorder from 50 to 70 percent as of January 4, 2012, the date of his VA examination.

The Veteran's depressive disorder has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Following a review of the evidence of record, the Board finds that an initial rating of 70 percent, but no higher, is warranted prior to January 4, 2012, and an initial rating in excess of 70 percent as of January 4, 2012 is not warranted.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

The Veteran contends in his October 2007 notice of disagreement that a higher disability rating is warranted because he had a GAF score of 45.

The Board has considered the Veteran's records of VA treatment for his service-connected depressive disorder, as well as the VA examinations dated June 2007, April 2009, January 2012, January 2013, and April 2014.

In December 2006, a VA physician found that the Veteran "has been free of suicidal intentions and is not overtly psychotic."  In a March 2007 letter, a clinician with the Veterans Transition House opined that the Veteran was "considered high risk for suicide."

At the June 2007 VA examination, the examiner found that the Veteran had a depressed affect and mood.  The Veteran reported having verbally threatened a staff worker's life within the past year.  The Veteran denied having any current plans to hurt others.  He also reported having psychomotor agitation, low energy, fatigue, and concentration difficulties.  He denied any suicidal or homicidal ideation, hallucinations, delusions, or ideas of reference.  However, he endorsed paranoid ideation.  The examiner diagnosed moderate chronic major depressive disorder and assigned a GAF score of 45.

At his April 2009 VA examination, the Veteran reported that he experiences suspicion, discontentment, and depression, and feelings of inadequacy, worthlessness, and hopelessness.  He also reported having low energy and being irritable and tearful.  He denied any obsessive thinking, compulsive behaviors, suicidal or homicidal ideation, mania, or panic attacks.  The examiner diagnosed major depressive disorder, assigned a GAF score of 60, and specified that the Veteran's "symptoms have not increased since the last examination."

At his January 2012 VA examination, the Veteran reported a significant reduction in social contact since April 2009.  He further reported experiencing depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner characterized the Veteran as being "very socially isolated and relatively emotionally fragile."  The examiner found that the Veteran has occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assigned a GAF score of 55.

At his January 2013 VA examination, the Veteran reported that he experiences depression, poor motivation, poor appetite, insomnia, fatigue, thoughts of death, and isolation.  He further reported experiencing anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner found that the Veteran has occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking and/or mood.  The examiner diagnosed moderate, recurrent major depressive disorder, and assigned a GAF score of 55.

At his April 2014 VA examination, the Veteran reported that he experiences anxiety, constricted mood, intermittent anhedonia, isolation, chronic sleep impairment, distrustfulness, depression, suspiciousness, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He denied having nightmares.  The examiner found that the Veteran has occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking and/or mood.  The examiner diagnosed major depressive disorder.

Based on the evidence of record described above, the Board finds that throughout the appellate period, the Veteran's depressive disorder results in occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

The Board notes that the evidence of record reflects that the Veteran has additional symptomatology.  Prior to January 4, 2012, this included depressed affect and mood, verbal threats to the life of another, psychomotor agitation, low energy, fatigue, concentration difficulties, paranoid ideation, suspicion, discontentment, irritability, tearfulness, and feelings of inadequacy, worthlessness, and hopelessness.  As of January 4, 2012, this includes depressed mood, anxiety, suspiciousness, chronic sleep impairment, social isolation, emotional fragility, poor motivation, poor appetite, insomnia, fatigue, thoughts of death, constricted mood, intermittent anhedonia, and distrustfulness.  The Veteran also reported in his representative's June 2015 post-remand brief that he experiences hallucinations, inability to perform activities of daily living including maintenance of minimal personal hygiene, and memory loss in certain instances.  See Mauerhan, 16 Vet. App. 436 (2002).

In this regard, the Board finds that the Veteran's symptoms throughout the appeal do not reflect total occupational and social impairment, even with consideration of some symptomatology thereof, because those symptoms are so intermittent as to not have been present on any of the VA examinations provided, and they are not shown to be of such severity as would more nearly approximate a 100 percent rating.  Id.  Moreover, a rating of no more than 70 percent is warranted in light of the Veteran's March 2014 statement to his treating VA clinician that "I have my family and I feel safe [with] them.  I have friends online and I feel safe and comfortable talking to them."  In light of the foregoing, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula.
The Board has considered whether further staged ratings are appropriate for the Veteran's depressive disorder; however, the Board finds that his symptomatology has been essentially stable throughout the appeal, as reflected in the relative stability of the assigned GAF scores.  Thus, further staged ratings are not warranted.

In summary, the Board finds that the Veteran's depressive disorder symptoms result in no more than occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood throughout the appeal.  Accordingly, the Board concludes that a 70 percent rating for depressive disorder, but no more, is warranted prior to January 4, 2012.  As of January 4, 2012, reasonable doubt does not apply, and the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9434.

Extraschedular and TDIU 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected depressive disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's depressive disorder symptomatology is fully addressed by the rating criteria under which such disability is rated, such as suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected depressive disorder.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals of Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

The Board finds that the most probative evidence shows that the Veteran is not unemployable due to his service-connected depressive disorder.

In July 2006, a VA Social Worker recorded that the Veteran "has not worked for approx. 2 yrs.  He states he had previously bar tended.  He does not cite any disability that keeps him from working aside from anger management."

In an April 2007 letter, a VA Clinical Social Worker wrote that "This Veteran is currently attending outpatient treatment for Depressive Disorder that makes it difficult for him to complete a 40 hour work week.  This Veteran is working towards being able to handle 40 hours of work [per week]."

At his June 2007 VA examination, the examiner recorded that after service, the Veteran worked as a school bus driver, bartender, taxicab driver, cashier in convenience stores, and on cars.  The Veteran reported that he was working as a cook in the Veterans' Transition House where he lived.

At his April 2009 examination, the examiner found that "The Veteran's psychiatric symptoms have a minimal-to-moderate negative impact on his ability to obtain and maintain physical[] or sedentary employment."

At his January 2012 VA examination, the examiner recorded that the Veteran had not worked or attended school since his April 2009 VA examination.

In a December 2012 application, the Veteran asserted that he last worked in 2002, and that he became too disabled to work due to his depression in 2006.

In a February 2013 addendum to the January 2013 VA examination, the examiner found that "The Veteran's service connected depression is likely to undermine productivity and efficiency in the workplace.  However....there is NOT currently evidence that the Veteran's service-connected depression would render him unemployable."  [Emphasis in original.]

At his April 2014 VA examination, the Veteran reported that he had last worked in 2000, and had quit that bartending job because the bar was having financial difficulties.  The Veteran further reported that he could not find another job because he did not have a driver's license and "no one would hire me at age 54."

Based on the foregoing, the Board finds that the Veteran is not unemployable due to his service-connected depressive disorder.  While the Veteran has asserted that his depressive disorder precludes employment, his assessment is outweighed by the more probative evidence of record, which demonstrates that he left his most recent job voluntarily and remains capable of employment.  Specifically, the April 2009 VA examiner found that the Veteran's psychiatric symptoms have a minimal-to-moderate negative impact on his ability to obtain and maintain employment, and the February 2013 VA examiner found that there is not currently evidence that the Veteran's service-connected depression would render him unemployable.  The Board ascribes greater probative weight to the VA examiners' findings due to their training in evaluating the severity of psychiatric disorders.  38 C.F.R. § 3.159(a)(1); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Further, in light of the Veteran's work history in such occupations as school bus driver, bartender, taxicab driver, cashier in convenience stores, car employee, and cook, the Board finds that he is sufficiently qualified for such independent occupations as would accommodate his depressive disorder.  Thus, TDIU is not warranted by the record.


ORDER

Subject to the applicable criteria governing the payment of monetary benefits, an increased 70 percent rating, and no more, for depressive disorder for the appellate period prior to January 4, 2012 is granted.

An evaluation in excess of 70 percent for depressive disorder as of January 4, 2012 is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


